Opinion issued January 17, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-18-00752-CR
                             ———————————
                SAMUEL ALEJANDRO ESTRADA, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee



                     On Appeal from the 351st District Court
                             Harris County, Texas
                         Trial Court Cause No. 1547458


                           MEMORANDUM OPINION

      Appellant, Samuel Alejandro Estrada, has filed a motion to dismiss the

appeal.   The motion complies with Texas Rule of Appellate Procedure 42.2(a).

See TEX. R. APP. P. 42.2(a). We have not issued a decision in the appeal. The

Clerk of this Court has sent a duplicate copy to the trial court clerk. Id.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2